Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3203 Filed 12/04/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


 WILLIAM FEEHAN,

                     Plaintiff,
                                                   Case No. 20-cv-1771-pp
       v.

 WISCONSIN ELECTIONS COMMISSION, et al.,

                     Defendants.


     ORDER GRANTING IN PART AND DEFERRING RULING IN PART ON
     AMENDED MOTION FOR TEMPORARY RESTRAINING ORDER AND
   PRELIMINARY INJUNCTION TO BE HEARD IN AN EXPEDITED MANNER
                          (DKT. NO. 10)


       At 10:30 a.m. on December 3, 2020, the plaintiff filed an “Amended

 Motion For Temporary Restraining Order And Preliminary Injunction To Be

 Considered In An Expedited Manner.” Dkt. No. 10. The amended motion seeks

 a temporary restraining order or, in the alternative, a preliminary injunction,

 “to be considered in an expedited manner.” Id. at 1. It states that the motion is

 being submitted pursuant to Fed. R. Civ. P. 65 “and Civil L.R. 7.” Id.

       The motion asserts that the plaintiff will suffer irreparable harm if the

 court does not grant a temporary restraining order. Id. at 2. The plaintiff states

 that he will suffer irreparable harm if various actions he describes “are not

 immediately enjoined across the state of Wisconsin pursuant to 52 U.S.C.

 § 20701 (preservation of voting records)” to prevent destruction or alteration of

 evidence. Id. at ¶5. He asserts that the amended complaint (Dkt. No. 9, filed


                                         1

            Case 2:20-cv-01771-PP Filed 12/04/20 Page 1 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3204 Filed 12/04/20 Page 2 of 10




 the same day as this motion) and the motion present “material dispositive

 issues which are questions of law that may be resolved without factual

 investigation or determination.” Id. at ¶6.

       The plaintiff attached to the motion a proposed briefing schedule. Dkt.

 No. 10-1. The schedule indicates that the plaintiff’s counsel had conferred with

 defense counsel (and planned to speak with them again later that day) and

 anticipated proposing that the defendants file their response to the motion for

 injunctive relief by 8:00 p.m. on Friday, December 4, 2020, that the plaintiff file

 his reply by 8:00 p.m. on Saturday, December 5, 2020 and that the schedule

 conclude with a “[h]earing as directed by the Court. Plaintiff proposes to submit

 the matter on briefs without argument.” Id. at 1. Neither the amended motion

 nor the briefing schedule indicated whether the plaintiff needed a decision from

 the court by a date certain.

       At 5:13 p.m. on December 3, the plaintiff filed a brief in opposition to

 defendant Tony Evers’s motion to reassign Trump v. Wisconsin Elections

 Commission, et al., Case No. 20-cv-1785, from U.S. District Court Judge Brett

 H. Ludwig to this court. Dkt. No. 18. The brief stated that “[w]ith the College of

 Electors scheduled to meet December 8, there could never be a clearer case of

 ‘justice delayed is justice denied.’” Id. at 1. The plaintiff stated that the court

 should deny the motion to reassign and “immediately order briefing and issue

 its decision no later than 5 p.m. Sunday evening, December 6 so that Plaintiff

 may have even a few hours to prepare for and seek whatever further relief may




                                           2

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 2 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3205 Filed 12/04/20 Page 3 of 10




 be then available in the one day left before the December 8 meeting of electors.”

 Id. at 2.

        The plaintiff reported that the parties had met and conferred regarding a

 briefing schedule for the motion for injunctive relief, but that the defendants

 had “refused to agree to the schedule proposed by Plaintiffs, and in fact,

 refused to offer a proposed schedule of their own,” indicating that they would

 be seeking reassignment of Case No. 20-cv-1785. Id. at 3. The plaintiff said the

 defendants also indicated that they could not stipulate to a TRO “to preserve

 electronic and physical data, materials, and equipment (voting machines in

 particular) for inspection by Plaintiff’s experts” because the defendants said

 they had “no control or influence whatsoever over preservation of evidence by

 local jurisdictions and elections clerks.” Id. The plaintiff concluded the brief by

 reiterating his request that the court immediately order briefing and that the

 court issue its decision no later than 5:00 p.m. Sunday evening, December 6.

        First thing on December 4, 2020, defendant Tony Evers responded to the

 request for an expedited briefing schedule. Dkt. No. 25. The defendant noted

 that although the plaintiff had asserted that the court needed to decide the

 motion before the electors meet, that meeting was not scheduled until

 December 14. Id. at 2 n.2. The defendant proposed an alternative schedule by

 which the defendants would file their briefs in opposition to the motion for

 injunctive relief by 5:00 p.m. on Monday, December 7; the plaintiff would file

 his reply brief by 5:00 p.m. on Tuesday, December 8; and the court could




                                          3

             Case 2:20-cv-01771-PP Filed 12/04/20 Page 3 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3206 Filed 12/04/20 Page 4 of 10




 exercise its discretion regarding whether to hold an evidentiary hearing or hear

 argument. Id. at 1-2.

       Minutes later, defendants the Wisconsin Elections Commission and its

 members filed their brief in opposition to the request for an expedited briefing

 schedule. Dkt. No. 26. They, too, stated that the meeting of electors will not

 take place until December 14, 2020. Id. at 26. They propose a schedule

 whereby the defendants will file their opposition briefs to the motion for

 injunctive relief by 11:59 p.m. on Tuesday, December 8, 2020 and the plaintiff

 will file his reply brief by 11:59 p.m. on Wednesday, December 9, 2020. Id. at

 2,

       In seeking an expedited briefing schedule, the plaintiff’s December 3,

 2020 amended motion for injunctive relief cites Civil Local Rule 7 (E.D. Wis.),

 but identifies no subsection of that rule. Rule 7(b) gives a non-moving party

 twenty-one days to respond to a motion and Rule 7(c) gives the moving party

 fourteen days to reply. Given the plaintiff’s repeated use of the word “expedited”

 and the briefing schedule he proposes, the court concludes that he is asking

 the court for shorter turnaround time than that provided in Rules 7(b) and (c).

       There is a provision of Civil L.R. 7 that allows a party to seek expedited

 briefing. Civil L.R. 7(h), which allows a party to seek non-dispositive relief by

 expedited motion if the party designates the motion as a “Civil L.R. 7(h)

 Expedited Non-Dispositive Motion.” When the court receives a motion with that

 designation, it may schedule the motion for a hearing or decide the motion on

 the papers and may order an expedited motion schedule. Civil L.R. 7(h)(1). The

                                          4

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 4 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3207 Filed 12/04/20 Page 5 of 10




 rule limits such motions to three pages in length, requires the respondent to

 file its three-page opposition memorandum within seven days unless the court

 orders otherwise and allows the respondent to attach an affidavit or declaration

 of no more than two pages. Civil L.R. 7(h)(2).

       Although the plaintiff did not designate it as such, the court construes

 the plaintiff’s request for the motion for injunctive relief to be heard in an

 “expedited manner”—Dkt. No. 10—as a Civil L.R. 7(h) Expedited Non-

 Dispositive Motion for an Expedited Briefing Schedule. The court will grant that

 motion (although it will not order the briefing schedule the plaintiff suggests).

       The other part of the plaintiff’s motion seeks immediate temporary

 injunctive relief—a temporary restraining order or a preliminary injunction. The

 motion states that the amended complaint and the motion “present material

 dispositive issues which are questions of law that may be resolved without

 factual investigation or determination.” Dkt. No. 10 at 3. The plaintiff never has

 requested a hearing, either in writing or by contacting chambers by phone with

 the adverse parties on the line. The anticipated briefing schedule the plaintiff

 attached to the amended motion for injunctive relief, while mentioning a

 hearing “as directed by the Court,” states that the plaintiff proposes to “submit

 the matter on briefs without argument.” Dkt. No. 10-1 at 1. In his brief in

 opposition to a motion to reassign another case, the plaintiff proposes briefing

 through the weekend and a ruling from this court on Sunday evening; because

 court generally is not in session on weekends, the court deduces that the

 plaintiff does not anticipate a hearing on the motion.

                                          5

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 5 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3208 Filed 12/04/20 Page 6 of 10




       The United States Supreme Court has held that injunctive relief is “an

 extraordinary remedy that may only be awarded upon a clear showing that the

 plaintiff is entitled to such relief.” Winter v. Nat. Res. Defense Counsel, Inc.,

 555 U.S. 7, 22 (2008) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)).

 Because it is an extraordinary remedy, injunctive relief never is awarded as of

 right. Id. (citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). Courts

 considering requests for such extraordinary relief must, in every case, “balance

 the competing claims of injury and must consider the effect on each party of

 the granting or withholding of the requested relief.” Id. (quoting Amoco Prod.

 Co. v. Gambell, 480 U.S. 531, 542 (1987)).

       In this court’s experience it is unusual for a party seeking the

 extraordinary remedy of preliminary injunctive relief to ask the court to issue a

 decision on the pleadings, without presentation of evidence or argument. But

 because that is what the plaintiff—the movant—has asked, the court will rule

 on the pleadings.

       As for the expedited briefing schedule, the schedule the plaintiff has

 proposed severely limits the time available to the defendants to respond to his

 pleadings and to the court to rule. The plaintiff created this limitation by

 waiting two days to confer with defense counsel and by waiting until late

 yesterday afternoon to mention a date by which it appears he seeks a ruling

 from the court. The court disagrees that the plaintiff will be denied his right to

 redress if the court does not rule by Sunday evening, December 6.




                                          6

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 6 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3209 Filed 12/04/20 Page 7 of 10




       The plaintiff stated in his opposition brief to the motion to reassign that

 time was of the essence because the College of Electors was scheduled to meet

 December 8. Dkt. No. 18 at 1. That is not correct. According to an October 22,

 2020 white paper from the Congressional Research Service titled “The Electoral

 College: A 2020 Presidential Election Timeline,” the electors will meet and vote

 on December 14, 2020. https://crsreports.congress.gov/product/pdf/IF/

 IF11641.

       December 8, 2020—six days prior to the date the College of Electors is

 scheduled to meet—is the “safe harbor” deadline under 3 U.S.C. §5. That

 statute provides that if a state has provided, “by laws enacted prior to the day

 fixed for the appointment of the electors, for its final determination of any

 controversy or contest concerning the appointment of all or any of the electors

 of such State,” and that final determination has been made “at least six days

 before the time fixed for the meeting of the electors,” that determination—if it is

 made under the state’s law at least six days prior to the day the electors meet—

 “shall be conclusive, and shall govern in the counting of the electoral votes as

 provided in the Constitution . . . .” Wisconsin has enacted such a law. It is Wis.

 Stat. §9.01. That statute provides for an aggrieved candidate to petition for a

 recount. It provides specific procedures for the recount, as well as appeal to the

 circuit court and the court of appeals. Wis. Stat. §9.01(11) states that it is “the

 exclusive judicial remedy for testing the right to hold an elective office as the

 result of an alleged irregularity, defect or mistake committed during the voting

 or canvassing process.”

                                          7

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 7 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3210 Filed 12/04/20 Page 8 of 10




       It appears, therefore, that December 8 is a critical date for resolution of

 any state court litigation involving an aggrieved candidate who is contesting the

 outcome of an election. The state courts1 either will or will not resolve

 allegations of violations of Wis. Stat. §9.01 by the December 8, 2020 “safe

 harbor” deadline. The plaintiff has not explained why it is necessary for this

 federal court to grant or deny the injunctive relief he seeks—orders requiring

 the defendants to de-certify the election results; enjoining defendant Evers

 from transmitting certified election results to the Electoral College; requiring

 defendant Evers to transmit certified election results stating that President

 Donald Trump is the winner of the election; seizing and impounding voting

 machines, ballots and other election materials; requiring production of security

 camera recordings for voting facilities—before the safe harbor deadline for state

 courts to resolve alleged violations of Wis. Stat. §9.01.

       Because the electors do not meet and vote until December 14, 2020, the

 court will impose a less truncated briefing schedule than the one the plaintiff

 proposes, to give the defendants slightly more time to respond. The court will

 require the defendants to file their opposition brief to the Plaintiff’s Amended

 Motion for Temporary Restraining Order and Preliminary Injunction to be

 Considered in an Expedited Manner (Dkt. No. 10) by 5:00 p.m. on Monday,

 December 7, 2020. The court will require the plaintiff to file his reply brief in

 support of the Plaintiff’s Amended Motion for Temporary Restraining Order and


 1The plaintiff has alleged in this federal suit that the defendants violated the
 “Wisconsin Election Code.” Dkt. No. 9 at 11. This court has made no
 determination regarding whether it has jurisdiction to resolve that claim.
                                          8

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 8 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3211 Filed 12/04/20 Page 9 of 10




 Preliminary Injunction to be Considered in an Expedited Manner (Dkt. No. 10)

 by 5:00 p.m. on Tuesday, December 8, 2020.

       The court directs the parties’ attention to Civil L.R. 7(f), which provides

 that memoranda in opposition to motions are limited to thirty pages and reply

 briefs in support of motions are limited to fifteen pages.

       Finally, an administrative note: On December 2, 2020 a document was

 docketed as a notice of appearance for lead counsel Sidney Powell. Dkt. No. 8.

 The document is blank (except for the designation of the court); the court does

 not have a completed notice of appearance on file for Attorney Powell.

       The court GRANTS the plaintiff’s amended motion to the extent that it is

 a Civil L.R. 7(h) Expedited Non-Dispositive Motion for an Expedited Briefing

 Schedule. Dkt. No. 10.

       The court ORDERS that the defendants’ opposition brief to the Plaintiff’s

 Amended Motion for Temporary Restraining Order and Preliminary Injunction

 to be Considered in an Expedited Manner (Dkt. No. 10) by must be filed by

 5:00 p.m. on Monday, December 7, 2020.

       The court ORDERS that the plaintiff’s reply brief in support of the

 Plaintiff’s Amended Motion for Temporary Restraining Order and Preliminary

 Injunction to be Considered in an Expedited Manner (Dkt. No. 10) must be filed

 by 5:00 p.m. on Tuesday, December 8, 2020.

       The court DEFERS RULING on the amended motion to the extent that it




                                         9

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 9 of 10 Document 29
Case 2:20-cv-13134-LVP-RSW ECF No. 57-1, PageID.3212 Filed 12/04/20 Page 10 of 10




  asks the court to issue a temporary restraining order or a preliminary

  injunction.

        Dated in Milwaukee, Wisconsin this 4th day of December, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        10

         Case 2:20-cv-01771-PP Filed 12/04/20 Page 10 of 10 Document 29
